
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 120
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 LaTourette, and Mr.
			 Becerra) introduced the following joint resolution; which was
			 referred to the Committee on House
			 Administration
		
		JOINT RESOLUTION
		Providing for the appointment of Barbara
		  Barrett as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581
			 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the
			 Board of Regents of the Smithsonian Institution, in the class other than
			 Members of Congress, occurring by reason of the expiration of the term of Alan
			 Spoon of Massachusetts on May 5, 2012, is filled by the appointment of Barbara
			 Barrett of Arizona. The appointment is for a term of 6 years, beginning on the
			 date of the enactment of this joint resolution.
		
